This mat*909ter came on to be heard before Chief Justice Roberts in Chambers -on January 26, 1971, on the application of Local 1949, Inter- ’ national Association of Fire Fighters, AFL-CIO, dated January 26, 1971, requesting the Chief Justice to appoint a third arbitrator under the provisions of Sec. 28-9.1-8 of the General Laws, as amended, to arbitrate a Collective Bargaining Agreement for . the fiscal year commencing July 1, 1971, between the Town of ’ Portsmouth and Local 1949, International Association of Fire Fighters, AFL-CIO, on all of the unresolved issues between said parties.
Hogan & Hogan, Thomas J. Hogan, for appellant.
Thomas H. Levesque, for appellee.
After hearing thereon and consideration thereof, it is hereby
Ordered:
1. The application of Local 1949, International Association of Fire Fighters, AFL-CIO, requesting the Chief Justice to appoint a third arbitrator is hereby granted.
2. John J. Hall of 245 Sharon Drive, Warwick, Rhode Island, is hereby appointed as the third member and chairman of the said Arbitration Board under the provisions of Sec. 28-9.1-8 of the General Laws, as amended.